NOTE: This order is nonprecedential.

United States Court of Appeals
for the Federal Circuit

DA_RRELL T. CRAWFORD,
Petitioner,

V.

DEPARTMENT OF THE ARMY,
Respon,dent.

2012-3037 -

Petition for review of the Merit Systems Protection
Board in case no. NY4324090336-X-1.

ON MOTION

ORDER

Darrell T. Crawford moves for reinstatement of his
petition for review.

On March 7 , 2012, Crawford’s petition was dismissed
for failure to file an opening brief.

CRAWFORD V. ARMY 2

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted to the extent that the court’s
March 7, 2012 dismissal order will be vacated, the man-
date will be recalled, and the petition will be reinstated if
Crawford files his opening brief within 30 days from the
date of this order.

FoR THE CoURT

NAY 2 l ?W /S/ Jan H@rbaly
Date J an Horbaly
Clerk

cc: Steven L. Herrick, Esq. u_s_ @UUH$!]|§EPFEALS mg

  Stgr]_']_,  ?HE FEDEP:AL C\RCU\T
325 NAY 21 Z@lz

JAN HBRBALY
CLERK